Citation Nr: 0817249	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for low back disorder. 

4.  Entitlement to specially-adaptive housing. 

5.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  He was awarded the Purple Heart Medal and Combat 
Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO granted service connection 
for a low back disorder and peripheral neuropathy of each the 
right and left lower extremities.  The RO assigned a 20 
percent disability rating for each of the three  
disabilities, effective July 31, 2002.  By that same rating 
action, the RO also denied entitlement to specially adaptive 
housing.  This appeal also stems from a September 2004 rating 
action, wherein the RO denied entitlement to an automobile 
and adaptive equipment and for adaptive equipment only.  The 
veteran timely appealed the May 2003 and September 2004 
rating actions to the Board.

In May 2005, the veteran testified before a Decision Review 
Officer.  In January 2008, he testified before the 
undersigned Veterans Law Judge at a Travel Board Hearing 
conducted at the Phoenix, Arizona RO.  Copies of both hearing 
transcripts are associated with the claims files. 

In March 2008, the Board received a VA outpatient report and 
a waiver of RO initial consideration.  With such a waiver, a 
remand to have the RO initial consider said evidence is not 
required.  See 38 C.F.R. § 20.1304 (c) (2007).


REMAND

It is the Board's opinion that prior to appellate 
consideration of the instant claims, additional substantive 
development is necessary.

Degenerative Disc Disease of the Low Back and Peripheral 
Neuropathy of the Right and Left Lower Extremities

The Board finds that an additional VA spine examination, 
along with a VA neurological examination, are needed to 
determine the current severity of the service-connected 
degenerative disc disease with limitation of motion and 
peripheral neuropathy of the right and left lower 
extremities.  

During a January 2008 hearing before the undersigned, the 
veteran testified that disability due to his low back and 
peripheral neuropathy increased in severity since he was last 
examined by VA in November 2005 (see, November 2005 VA spine 
examination report).  

Additionally, the clinical evidence of record contains 
contrasting evidence as to whether the veteran currently has 
"incapacitating episodes" as defined by the criteria for 
rating spine disabilities.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5243 (2007), the diagnostic code for 
evaluating intervertebral disc syndrome.  For the purposes of 
evaluation under DC 5243, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome (IDS) requiring bed rest 
prescribed by a physician and treatment by a physician.  See, 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1; 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5235-5243 (2007).

In this case, the veteran testified that he had remained 
"bedridden" for a quarter of a calendar year as a result of 
his service-connected low back disability.  (Transcript (T.) 
at page (pg.) 5).  Despite the veteran's testimony, the 
clinical evidence of record is devoid of any physician-
prescribed bed rest as a result of the veteran's service-
connected low back disability, which, as noted in the 
preceding paragraph, is required for an initial higher 
evaluation under DC 5243.  See, 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
1; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 
(2007).  In fact, although the clinical evidence of record 
reflects that the veteran's used a wheelchair and had 
difficulty ambulating due, in part, to his service-connected 
low back disability, incapacitating episodes were not 
indicated.  (See, November 2005 VA neurological and spine 
examination reports).  

Given the reported worsening of the veteran's symptoms since 
his November 2005 VA spine and nerve examinations, and the 
lack of clarity as to whether (and with what frequency) the 
veteran's back disability results in incapacitating episodes, 
the Board finds that additional examinations are necessary to 
properly rate disability due to the veteran's degenerative 
disc disease with limitation of motion and peripheral 
neuropathy of the right and left lower extremities.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Specially Adapted Housing/Automobile and Adaptive Equipment 
or Adaptive Equipment Allowance

Critical findings required for a determination as to each of 
these issues are not of record.  

Adapted Housing

A veteran is eligible for the acquisition of adapted housing 
if he has a permanent and total service-connected disability 
that is (1) due to the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (2) due to 
blindness in both eyes plus the loss of one extremity; (3) 
due to the loss of use of one extremity together with the 
residuals of organic disease or injury or the loss of use of 
an upper extremity which so affects balance as to preclude 
locomotion without the use of braces, crutches, canes, or a 
wheelchair; or (4) due to the loss of loss of use of both 
upper extremities. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 (2007).  A veteran 
is eligible for a grant for adaptations to his residence that 
are reasonably necessary if he has a permanent and total 
service connected disability that is (1) due to blindness in 
both eyes; or (2) includes the anatomical loss or loss of use 
of both hands. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a 
(2007).

Automobile and Adaptive Equipment or Adaptive Equipment only

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (1) loss or permanent loss of use of one or both 
feet; (2) loss or permanent loss of use of one or both hands; 
or (3) permanent impairment of vision of both eyes, with 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses. For entitlement to assistance in the 
purchase of adaptive equipment only, the veteran must have, 
as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2007).

Currently, the medical evidence of record does not contain 
any clinical findings or comment by medical professionals as 
to a loss or loss of use of the lower extremities, as 
required for an award of entitlement to adaptive housing and 
automobile and adaptive equipment or adaptive equipment.  
Despite the lack of such definitive findings, the veteran 
testified that as a result of his service-connected low back 
disability and peripheral neuropathy of the right and left 
lower extremities, he has lost total use of his lower 
extremities, he has been confined to a wheelchair, and he has 
had to use hand controls to operate his motor vehicle.  
(T. at pg. 4 and January 2008 VA treatment report).  A 
January 2008 treatment records contains a VA examiner's 
opinion that, "Paraparesis and the combined effects of 
severe sensory motor polyneuropathy (diabetes mellitus), 
aggravated by  lumbar spondylosis with bilateral 
radiculopathy" resulted in the need for "auto 
adaptability."  (See, January 2008 VA treatment report).

While the VA examiner indicated that the veteran had a need 
for automobile adaptations, there remains, however, no 
clinical evidence (italics added for emphasis) regarding 
factors critical to the award of benefits sought. 
Specifically noted are findings as to actual loss of use of 
his lower extremities due to the service-connected 
disabilities.  It is noted that loss of use of the foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election with the use of a prosthetic 
device.  The determination will be made on the basis of the 
actual remaining function of balance and propulsion.  38 
C.F.R. § 3.350(a)(2) (2007).

It is noteworthy that several VA physicians have acknowledged 
that the veteran used a wheelchair and a walker to ambulate 
and that he had purchased hand controls to operate his motor 
vehicle.  (See, November 2005 VA spine and neurology 
examination reports).  In a January 2006 addendum to a 
November 2005 examination report, a VA neurologist stated 
that there were numerous inconsistencies in this case.  For 
example, the VA neurologist pointed out that despite the 
severity of neuropathy [of the lower extremities] described 
by the veteran, he had preserved reflexes.  The VA 
neurologist also questioned the veteran's wheelchair 
requirement, indicating that a magnetic imaging scan (MRI) 
diagnosis of grade 2 L5-S1 spondylolisthesis and clinical 
findings of right L5 radiculopathy via electromyography and 
nerve conduction studies [of the right lower extremity] were 
not, per se, enough to have caused the appellant to have 
become wheelchair bound.  (See, January 2008 VA addendum).    

Therefore, although it is clear that the veteran uses a 
wheelchair and has right leg radiculopathy, it is not clear 
whether he has lost the use of his feet as defined in 
38 C.F.R. § 3.350 and whether that loss is a result of his 
service-connected degenerative disc disease of the low back 
with limitation of motion and peripheral neuropathy of the 
right and left lower extremities.  Medical findings and 
opinions are necessary prior to the proper adjudication of 
the veteran's claims for specially adapted housing, 
automobile and adaptive equipment or adaptive equipment only. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-
connected degenerative disc disease 
with limitation of motion.  Any and all 
indicated evaluations, range of motion 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

Clinical findings should be elicited so 
that both the old and new rating 
criteria for spine disabilities may be 
applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5292, 5293 and 5295) 
(2003), and 38 C.F.R. § 4.71a (2007).  

In addition, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the appellant 
experiences functional impairments, 
such as pain, etc., and should equate 
such problems to the rating criteria. 
(In other words, functional losses due 
to pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating.  If so, 
the examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The orthopedic examiner is specifically 
requested to comment on the following:

(a)  Indicate whether the veteran 
has favorable ankylosis of the 
entire thoracolumbar spine; or, 
forward flexion of the 
thoracolumbar spine to 30 degrees 
or less; and
	
(b)  Indicate whether the veteran 
has had incapacitating episodes 
having a total duration of at 
least four (4) weeks but less than 
six (6) weeks during the past 12 
months; or incapacitating episodes 
having a total duration of at 
least 6 weeks during the past 12 
months. [Note: an incapacitating 
episode is defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome (IDS) 
requiring bed rest prescribed by a 
physician and treatment by a 
physician.]  Indicate, too, 
whether there is radiculopathy 
involving the right and left lower 
extremities as a result of the 
service-connected low back 
disorder, as opposed to any 
neurological deficits resulting 
from the service-connected 
peripheral neuropathy of the right 
and left lower extremities; and 

(c)  The orthopedist should also 
comment as to functionality of the 
veteran's feet - specifically 
answering whether there remains no 
effective function of either or 
both feet other than that which 
would be equally well served by an 
amputation stump at the site of 
election with the use of a 
prosthetic device.  The 
determination will be made on the 
basis of the actual remaining 
function of balance and 
propulsion.  Request that the 
physician note whether such loss 
of function precludes locomotion 
without the aid of braces, 
crutches, canes, or a wheelchair, 
and if so whether it is at least 
as likely as not (50 percent or 
more possibility) related to 
service- connected degenerative 
disc disease with limitation of 
motion. 

2.  Schedule the veteran for a VA 
neurological examination to evaluate 
his service-connected peripheral 
neuropathy of the right and left lower 
extremities.

The examiner must review the claims 
files, including a complete copy of 
this remand, and the veteran's 
pertinent medical and other history, to 
specifically include, but not limited 
to, VA neurology examination report and 
addendum, dated in November 2005 and 
January 2006, respectively, wherein a 
VA neurologist described the 
appellant's "diabetic neuropathy" as 
mild to moderate.   All indicated tests 
and studies should be conducted.

The neurologist should describe any 
neurological deficits that are the 
specific result of the service-
connected peripheral neuropathy of the 
left and right lower extremities, as 
opposed to those that are part and 
parcel of the service-connected 
degenerative disc disease with 
limitation of motion.  For each 
affected nerve or nerve group (e.g., 
the sciatic nerve, Diagnostic Code 
8520), the examiner should indicate 
whether the paralysis is complete or 
incomplete; if the paralysis is 
incomplete, the examiner should 
describe, for each nerve or nerve group 
affected, the manifestations of 
complete or incomplete paralysis, 
noting such relevant factors as 
strength, incoordination, foot dangles 
and drops, no active movement possible 
of muscles below the knee, flexion of 
knee weakened or lost.  The examiner 
should also note whether the incomplete 
paralysis equates to "mild incomplete," 
"moderate incomplete," or "severe 
incomplete, with marked muscular 
atrophy."

In responding to the foregoing inquiry, 
the examiner should specifically 
describe the related impairment of 
motor function, trophic changes, and 
sensory disturbance within the meaning 
of 38 C.F.R. § 4.120 (2007).
    
The neurologist must also comment on 
whether no effective function of either 
or both feet remains other than that 
which would be equally well served by 
an amputation stump at the site of 
election with the use of a prosthetic 
device.  The determination will be made 
on the basis of the actual remaining 
function of balance and propulsion.  
Request that the physician note whether 
such loss of function precludes 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, and 
if so whether it is at least as likely 
as not (50 percent or more possibility) 
related to service-connected peripheral 
neuropathy of the right and left lower 
extremities. 
    
All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the 
reports.  

3.  Thereafter, readjudicate the matters 
on appeal.  If any benefit sought I not 
granted, issue a supplemental statement 
of the case that addresses all evidence 
received after the May 2007 supplemental 
statement of the case.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims including reporting for any scheduled VA examinations, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
in conjunction with his current appeal may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


